Title: Thomas Jefferson to Thomas Sewall, 11 April 1820
From: Jefferson, Thomas
To: Sewall, Thomas


					
						Sir
						
							Monticello
							Apr. 11. 20.
						
					
					I duly recieved your favor of Mar. 30. and the papers it inclosed which I have read with satisfaction and now return. they certainly give more effectual recommendation of your merit, than any thing I can offer, who not having the pleasure of acquaintance with you, could give no testimony but by reference to them. this could add nothing to the respect with which they will impress others equally as myself. they will prove to others; as to me, your title to success, and will, I hope verify the observation that merit will make it’s own way; for which you have my best wishes.
					
						I should have been happy to have recieved 
							the visit to Monticello which you had contemplated, and to have had the opportunity of assuring you in person of my great respect and esteem.
						
							Th: Jefferson
						
					
				